Title: To Thomas Jefferson from George Weedon, 3 April 1781
From: Weedon, George
To: Jefferson, Thomas



Dear Sir
Williamsburg Ap. 3. 1781.

I was honor’d with your Excellencys dispatches last Night and shall forward those intended for the Flag Ship this Morning. The only certain intelligence from Portsmouth came from Genl: Muhlenburg to my Hands last Evening. The General has had a confidential in Town for some time who sends him the enclosed, which account seems to corroborate that of Capt. Ross’s with respect to the reinforcement. It has ever been a decided opinion of mine, that they will endeavour to succour Lord Cornwallis, from Portsmouth penetrating N: Carolina, holding a strong Post in the lower parts of Virginia at the same time to divert us. And whether it would be more political to support powerfully, Genl. Green, with our Regular Troops as well as the Militia from those Counties most contiguous to Him and to act here totally on the defensive, till the event of our operations in that Quarter are known, I leave to your Excellency to determine. If we are successful there, the Work here will be easy. If on the contrary we should suffer a superiority in that Quarter, we shall be most sadly pressed in Virginia. I see your Excellency is using every exertion to keep the War abroad which is certainly prudent, and should not have taken the liberty of mentioning a matter you are no doubt aware of but on account of the 1500 Regulars which I was fearful your Excellency counted on as part of our defences in this State. I am of opinion those Levies should be immediately drawn together and reinforcements got ready for the Southern Army, for we certainly can keep the Enemy from advancing far into our Country by holding embodied a proper force of Militia and this would be the more easily effected were they arranged into Brigades, so as to relieve each other in force instead of dropping in from the different Counties, in small Bodies, some one day, some another and frequently Weeks apart, so that we never have any thing permanent that can be call’d an Army.
I mentioned in my Letter of 1st. Inst. our want of Arms and Accoutrements for the Men under my Command, and should be thankful to your Excellency for an immediate supply if to be had.
I am with every sentiment of Esteem & Regard Your Excellencies Most Obt Servt,

G Weedon


Please keep me advised of the fate of Friend Green.

